DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/09/2020 and 06/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, claim limitation “A cleaning system for cleaning an optical surface, such as an optical lens of a vehicle camera or sensor of a vehicle” includes exemplary language where it is not clear whether the claimed narrower range is a limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) according to the guidance of MPEP section 2173.05(d). Furthermore, all instances of “the vehicle” in claims dependent on claim 1 are thereby indefinite, as sufficient antecedent basis has not been established for those instances. Additionally furthermore, this claim will be interpreted to mean generally, a cleaning system for cleaning an optical surface.
Regarding claims 10, 15, 19, the respective claim limitations “wherein the optical surface is a cover, preferably a transparent and/or translucent cover…” (Claim 10), “the at least one nozzle comprising a plurality of nozzles distributed on the protrusion ring, preferably on the inside of the protrusion ring” (Claim 15), and “at least one sensor or camera cover, preferably an optical surface for protecting the sensor or image sensitivity part of the camera” (Claim 19) include instances of phrasings that begin with the word “preferably.” As with exemplary language, the indication of preference in the claim language makes it unclear whether or not to include these phrases as further limitations of the scope of the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). Furthermore, this claim will be interpreted to these preferences as limitations on the scope of the claim.
Claims 2-9, 11-14, and 16-18 are rejected for their dependence on claim 1, because they do not contain additional language that would overcome the indefiniteness issue recited with regard to those claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giraud et al. (FR 3027006) (hereinafter Giraud).
Regarding claim 1, Giraud teaches A cleaning system for cleaning an optical surface, such as an optical lens of a vehicle camera or sensor of a vehicle (see Giraud lines 74-76 and 100-101 [according to attached machine translation of FR 3027006] regarding cleaning and protecting optical sensor with injected air for camera of motor vehicle), comprising: 
at least one nozzle arranged to eject a jet of air towards and/or parallel to the optical surface (see Giraud lines 63-76 and figures 1-2 [according to attached machine translation of FR 3027006] regarding cleaning optical sensor with injected air with air jet parallel to optical surface); and 
an outer protective cover layer, said cover layer mountable on the optical surface (see Giraud lines 63-76 and figures 1-2 [according to attached machine translation of FR 3027006] regarding cleaning optical sensor with injected air with air jet parallel to optical surface with protective casing and mechanical screen guard mounted over the optical surface) and configurable in:
a closed configuration, wherein the cover layer and optical surface form a cleaning space between the cover layer and optical surface and the optical surface is protected by the protective cover layer; and an open configuration wherein the optical layer is exposed (see Giraud lines 63-76 and figures 1-2 [according to attached machine translation of FR 3027006] regarding cleaning optical sensor with injected air with air jet parallel to optical surface with protective casing with mechanical screen guard mounted over the optical surface and protective casing configurable in open and closed modes based on whether the air jet is active within the cleaning space between the casing and optical surface to force the mechanical screen guard open).
Regarding claim 2, Giraud teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Giraud teaches further comprising a control unit for controlling the open and closed configurations of the outer protective cover layer ((see Giraud lines 124-133 [according to attached machine translation of FR 3027006] regarding air delivery pump actuated by compressor, blower, or other active electronic devices, and lines 145-156 regarding non-operation of airflow when the vehicle is stationary and therefore operation of airflow when the vehicle is moving- it is inherent to this teaching that a broadly defined control unit is needed to detect the vehicle state in order to activate the air delivery pump, thereby controlling the open and closed configurations of the outer protective layer).  
Regarding claim 3, Giraud teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, Giraud teaches wherein the outer protective cover layer is configured to be in the open configuration when the vehicle moves, and/or configured to be in the closed configuration when the vehicle is in a neutral gear and/or when there is no transmission of power to a motor of the vehicle, and/or when the motor does not run (see Giraud lines 124-133 [according to attached machine translation of FR 3027006] regarding air delivery by compressor, blower, or other active electronic devices, and lines 145-156 regarding non-operation of airflow when the vehicle is stationary and therefore operation of airflow when the vehicle is moving).  
Regarding claim 13, Giraud teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Giraud teaches wherein the cleaning system is arranged to generate at least one air curtain covering the optical surface (see Giraud lines 63-76 and figures 1-2 [according to attached machine translation of FR 3027006] regarding cleaning optical sensor with injected air with air jet parallel to optical surface, where air jet may be interpreted as an air curtain covering the optical surface).  
Regarding claim 19, Giraud teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Giraud teaches A cover assembly for a vehicle sensor(s) or an image sensitivity part of a camera(s) (see Giraud lines 74-76 and 100-101 [according to attached machine translation of FR 3027006] regarding cleaning and protecting optical sensor with injected air for camera of motor vehicle), comprising: 
at least one sensor or camera cover, preferably an optical surface for protecting the sensor or image sensitivity part of the camera (see Giraud lines 74-76 and 100-101 [according to attached machine translation of FR 3027006] regarding cleaning and protecting optical sensor with injected air for camera of motor vehicle); 
at least one nozzle according to claim 1 for cleaning the at least one sensor or camera cover (see citation for claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al. (FR 3027006) (hereinafter Giraud) in view of Oshida et al. (US 20150195435) (hereinafter Oshida).
Regarding claim 4, Giraud teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, Giraud does not explicitly teach a translucent cover as needed for the limitations of claim 4. 
Oshida, in a similar field of endeavor, teaches wherein the outer protective cover layer is air permeable and transparent and/or translucent (see Oshida paragraph 45 regarding transparent cover over the lens in a vehicle camera environment- in combination with Giraud, the outer protective casing may be made transparent as a matter of design choice- the outer protective cover layer of Giraud is interpreted as air permeable due to its open and closed modes).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Giraud to include the teaching of Oshida by construing the protective casing and mechanical screen guard cover of Giraud to be made of translucent material as a matter of possible design choices in the field of vehicle cameras. One of ordinary skill would recognize that constructing the protective casing of Giraud with translucent material does not necessarily teach away from the design principles of Giraud, as Giraud’s casing is meant to protect the optical surface from contamination when closed, not obscure the vision of the sensor. Further, one of ordinary skill would recognize the utility in the opening and closing cover of Giraud being made of translucent material in a case where the air pump malfunctions and is unable to open the cover of Giraud, so that the sensor would still be able to retain a level of vision when the cover is in the closed position.
One would be motivated to combine these teachings in order to provide teachings relating to design considerations of vehicle mounted cameras (see Oshida paragraph 1).
Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al. (FR 3027006) (hereinafter Giraud) in view of Peterson et al. (US 20180134217) (hereinafter Peterson).
Regarding claim 6, Giraud teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, Giraud does not explicitly teach a turning or flipping mechanism as needed for the limitations of claim 6. 
Peterson, in a similar field of endeavor, teaches wherein the system is configured to turn the optical surface away from external exposure (see Peterson paragraph 126 and figures 64 and 65 regarding flip out portion that houses camera module to turn the optical surface away from external exposure- in combination with Giraud the overall structure of the camera and cover and nozzle may take the place of the camera module so that the system also has the ability to be turned away from external exposure in the manner of Peterson as a matter of an additional design choice).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Giraud to include the teaching of Peterson by construing the overall structure of the camera and cover and nozzle to function as a camera module that has the ability to be optionally retracted and turned away from external exposure in the manner of Peterson as a matter of design choice. One of ordinary skill would recognize that Peterson’s teachings synergize with Giraud’s in their aim to protect an optical surface from contamination.
One would be motivated to combine these teachings in order to provide further teachings relating to design considerations of vehicle mounted cameras (see Peterson paragraph 2).
Regarding claim 7, Giraud teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Giraud teaches wherein the optical surface is an integral part of the cleaning system (see Giraud lines 63-76 and figures 1-2 [according to attached machine translation of FR 3027006] regarding optical surface being in the cleaning space where air jet is active, meaning the optical surface is an integral part of the cleaning system by contact)
However, Giraud does not explicitly teach a turning or flipping mechanism as needed for the limitations of claim 7. 
Peterson, in a similar field of endeavor, teaches wherein the optical surface is of a flip-over type which can turned away from external exposure (see Peterson paragraph 126 and figures 64 and 65 regarding flip out portion that houses camera module to turn the optical surface away from external exposure- in combination with Giraud the overall structure of the camera and cover and nozzle may take the place of the camera module so that the system also has the ability to be turned away from external exposure in the manner of Peterson as a matter of an additional design choice. The term flip-over type is considered to be broad to the point where the mechanism of Peterson can be considered to be "flipped over" from open to closed.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Giraud to include the teaching of Peterson by construing the overall structure of the camera and cover and nozzle to function as a camera module that has the ability to be optionally retracted and turned away from external exposure in the manner of Peterson as a matter of design choice. One of ordinary skill would recognize that Peterson’s teachings synergize with Giraud’s in their aim to protect an optical surface from contamination.
One would be motivated to combine these teachings in order to provide further teachings relating to design considerations of vehicle mounted cameras (see Peterson paragraph 2).
Regarding claim 10, Giraud teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, Giraud does not explicitly teach the optical surface being a cover as needed for the limitations of claim 10. 
Peterson, in a similar field of endeavor, teaches wherein the optical surface is a cover, preferably a transparent and/or translucent cover, of a sensor, and/or wherein the optical surface is an integral part of the sensor (see Peterson paragraph 126 and figures 64 and 65 regarding cover element over the lens in a vehicle camera environment when in use, which is obviously transparent- in combination with Giraud, the operational optical surface that is cleaned may be a transparent cover over the lens but within the cleaning area as a matter of design choice since that surface would be the one exposed to contamination).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Giraud to include the teaching of Peterson by having the optical surface that exists in the cleaning space be a transparent cover over the formal sensor lens as a matter of design choice- the external most point of the optics of a vehicle camera system is commonly be found to be either a lens or a lens cover in the field of endeavor without strong preference for either construction, indicating the choice of which surface to implement is a matter of design. 
One would be motivated to combine these teachings in order to provide further teachings relating to design considerations of vehicle mounted cameras (see Peterson paragraph 2).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al. (FR 3027006) (hereinafter Giraud) in view of Boegel et al. (US 20140104426) (hereinafter Boegel).
Regarding claim 8, Giraud teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, Giraud does not explicitly teach an air flow generator as needed for the limitations of claim 8. 
Boegel, in a similar field of endeavor, teaches further comprising an air flow generator being a low-pressure, high-flow air flow generator (see Boegel paragraphs 58 and 67 regarding combination of active elements with passive airflow from front vehicle intake for a vehicle camera air stream cleaner/protector- this is interpreted as a low-pressure high flow generator for using passive airflow as part of the propelling force. In combination with Giraud, the air generator may be construed according to the design principles of Boegel as a matter of design choice.).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Giraud to include the teaching of Boegel by incorporating the air generator design principles of Boegel into the air generator design consideration of Giraud. One of ordinary skill would recognize that Boegel and Giraud operate in the same field of endeavor of sensor cleaning in vehicle environments.
One would be motivated to combine these teachings in order to provide teachings relating to imaging systems or vision systems for vehicles (see Boegel paragraph 2).
Regarding claim 9, Giraud teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, Giraud does not explicitly teach vehicle motion generated air as needed for the limitations of claim 9. 
Boegel, in a similar field of endeavor, teaches wherein the cleaning system is configured to direct air generated by a motion of the vehicle into the at the at least one nozzle to clean the optical surface (see Boegel paragraphs 58 and 67 regarding combination of active elements with passive airflow from front vehicle intake generated by vehicle motion for a vehicle camera air stream cleaner/protector- In combination with Giraud, the air generator may be construed according to the design principles of Boegel as a matter of design choice.).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Giraud to include the teaching of Boegel by incorporating the air generator design principles of Boegel with vehicle front intake into the air generator design consideration of Giraud. One of ordinary skill would recognize that Boegel and Giraud operate in the same field of endeavor of sensor cleaning in vehicle environments.
One would be motivated to combine these teachings in order to provide teachings relating to imaging systems or vision systems for vehicles (see Boegel paragraph 2).
Claims 11-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al. (FR 3027006) (hereinafter Giraud) in view of Tani et al. (US 20180201231) (hereinafter Tani).
Regarding claim 11, Giraud teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, Giraud does not explicitly teach a plurality of nozzles as needed for the limitations of claim 11. 
Tani, in a similar field of endeavor, teaches wherein the cleaning system comprises a plurality of nozzles and wherein groups of the plurality of nozzles and/or individual ones of the plurality of nozzles are enabled and disabled and/or adjusted (see Tani paragraph 6 regarding a plurality of cameras on a vehicle with plurality of cleaning nozzles and paragraph 64 regarding control method where individual nozzles are controlled to be enabled based on sensor information- in combination with Giraud, there may be multiple cameras on a vehicle, with multiple cleaning nozzles and covers that operate to the structural design principles of Giraud's opening and closing cover with the additional control timing of Tani).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Giraud to include the teaching of Tani by incorporating the cleaners of Giraud onto multiple camera surfaces on a vehicle with multiple cameras. One of ordinary skill would recognize that Tani and Giraud are directed to the same field of endeavor of cleaning vehicle camera optical surfaces.
One would be motivated to combine these teachings in order to provide teachings relevant to foreign substance removal on a camera in a vehicle monitoring system (see Tani paragraphs 1-2).
Regarding claim 12, the combination of Giraud and Tani teaches all aforementioned limitations of claim 11, and is analyzed as previously discussed.
Furthermore, the combination of Giraud and Tani teaches wherein the groups of the plurality of nozzles and/or individual ones of the plurality of nozzles are enabled/disabled based on further sensor information (see Tani paragraph 6 regarding a plurality of cameras on a vehicle with plurality of cleaning nozzles and paragraph 64 regarding control method where individual nozzles are controlled to be enabled based on sensor information- in combination with Giraud, there may be multiple cameras on a vehicle, with multiple cleaning nozzles and covers that operate according to the structural design principles of Giraud's opening and closing cover, with the additional control timing of Tani).  
One would be motivated to combine these teachings in order to provide teachings relevant to foreign substance removal on a camera in a vehicle monitoring system (see Tani paragraphs 1-2).
Regarding claim 16, Giraud teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Giraud teaches further comprising a plurality of ducts in connecting with the plurality of nozzles (see Giraud lines 63-76 and figures 1-2 [according to attached machine translation of FR 3027006] regarding discharge pump to line to interior of casing- in combination with Tani below, the plurality of nozzles may be connected to a plurality of ducts in the manner of Giraud).  
However, Giraud does not explicitly teach a plurality of nozzles and optical surfaces as needed for the limitations of claim 16. 
Tani, in a similar field of endeavor, teaches wherein the at least one nozzle comprises a plurality of nozzles distributed for operating with a plurality optical surfaces (see Tani paragraph 6 regarding a plurality of cameras on a vehicle with plurality of cleaning nozzles- in combination with Giraud, there may be multiple cameras on a vehicle, with multiple cleaning nozzles and covers that operate according to the structural design principles of Giraud's opening and closing cover), and 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Giraud to include the teaching of Tani by incorporating the cleaners of Giraud onto multiple camera surfaces on a vehicle with multiple cameras. One of ordinary skill would recognize that Tani and Giraud are directed to the same field of endeavor of cleaning vehicle camera optical surfaces.
One would be motivated to combine these teachings in order to provide teachings relevant to foreign substance removal on a camera in a vehicle monitoring system (see Tani paragraphs 1-2).
Regarding claim 17, the combination of Giraud and Tani teaches all aforementioned limitations of claim 16, and is analyzed as previously discussed.
Furthermore, the combination of Giraud and Tani teaches wherein the plurality of ducts are integrated in a bodywork of the vehicle (see Giraud lines 137-146 [according to attached machine translation of FR 3027006] and regarding air pump intake being from air in the passenger compartment, meaning that the air ducts pass through the vehicle bodywork in order to reach the camera and casing).  
Regarding claim 18, the combination of Giraud and Tani teaches all aforementioned limitations of claim 16, and is analyzed as previously discussed.
Furthermore, the combination of Giraud and Tani teaches wherein the nozzles are an integral part of the ducts (see Giraud lines 63-76 and figures 1-2 [according to attached machine translation of FR 3027006] regarding discharge pump to line to interior of casing where nozzles are illustrated as integral with the ducts as the overall structure).  
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al. (FR 3027006) (hereinafter Giraud) in view of Hoetzer et al. (US 20030155001) (hereinafter Hoetzer).
Regarding claim 14, Giraud teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, Giraud does not explicitly teach a plurality of air curtains as needed for the limitations of claim 14. 
Hoetzer, in a similar field of endeavor, teaches wherein the cleaning system is arranged to generate a plurality of overlapping air curtains covering the optical surface (see Hoetzer paragraph 26 and figure 5 regarding ring shaped longitudinally protruding cover shield over buffer space in front of substantially circular optical surface with multiple nozzles producing combined overlapping air curtains).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Giraud to include the teaching of Hoetzer by arranging the nozzles of Giraud in the ring shaped multinozzle longitudinally projecting arrangement of Hoetzer so that a plurality of air curtains overlap over the optical surface. One of ordinary skill would recognize that Hoetzer and Giraud are directly analogous regarding using an air curtain to clean and protect an optical surface.
One would be motivated to combine these teachings in order to provide teachings relating to a device for keeping clean optical elements, in particular sensor or camera covers in motor vehicles (see Hoetzer paragraph 1).
Regarding claim 15, Giraud teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, Giraud does not explicitly teach a multinozzle protrusion ring as needed for the limitations of claim 15. 
Hoetzer, in a similar field of endeavor, teaches wherein the optical surface is a substantially circular lens, further comprising a protrusion ring around the circular lens, the protrusion ring protruding in a longitudinal projection direction of the lens, the at least one nozzle comprising a plurality of nozzles distributed on the protrusion ring, preferably on the inside of the protrusion ring (see Hoetzer paragraph 26 and figure 5 regarding ring shaped longitudinally protruding cover shield over buffer space in front of substantially circular optical surface with multiple nozzles producing combined overlapping air curtains).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Giraud to include the teaching of Hoetzer by arranging the nozzles of Giraud in the ring shaped multinozzle longitudinally projecting arrangement of Hoetzer so that a plurality of air curtains overlap over the optical surface. One of ordinary skill would recognize that Hoetzer and Giraud are directly analogous regarding using an air curtain to clean and protect an optical surface.
One would be motivated to combine these teachings in order to provide teachings relating to a device for keeping clean optical elements, in particular sensor or camera covers in motor vehicles (see Hoetzer paragraph 1).
Allowable Subject Matter
Claim 5 has been rejected under 35 U.S.C. 112(b) and is dependent on a rejected base claim, but would be allowable if the rejection under 35 U.S.C. 112(b) is overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art could not overcome or render obvious the limitation regarding the nozzle being arranged to direct air into the cleaning space and out from the cover layer when the cover layer is configured in the closed configuration. This limitation notably overcomes the teachings of the cited prior art, particularly of Giraud, which represents the state of the prior art, as Giraud’s overall cover, while interpreted as air permeable for letting air pass while the cover is in an open state, is not air permeable when the cover is in the closed state, as the principle of design operations of Giraud requires that the cover opens in order to let air pass through when the nozzle is directing air into the cleaning space. None of the cited references provide teachings capable of overcoming this rejection, and no other references were found during a search of the prior art regarding a cover for a sensor that allowed air to pass through it in a closed mode when a nozzle was directing air into a cleaning space enclosed by it.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW DAVID KIM/Examiner, Art Unit 2483